 
Exhibit 10.1

TRANSITION AGREEMENT


This Transition Agreement (“Transition Agreement”) is effective as of August 19,
2011 (the “Effective Date”), by and between Electromed, Inc., a Minnesota
corporation (“Electromed”) and Terry Belford (“Belford”).


RECITALS


A.           Belford is currently employed by Electromed in the capacity of
Chief Financial Officer (“CFO”), but wishes to retire from his position and
resign his employment.


B.           Electromed and Belford have reached agreement as to the terms and
conditions of Belford’s remaining employment with Electromed and his separation
in order for their professional relationship to terminate in an amicable manner.


C.           The parties desire to set forth their understanding and agreement
with respect to Belford’s transition and separation from Electromed in this
Transition Agreement and the Separation Agreement and Release of Claims attached
to this Transition Agreement as Exhibit A (the “Separation Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and promises made by
and between the parties, the receipt and adequacy of which is acknowledged,
Electromed and Belford hereby agree as follows:


AGREEMENTS


1.           Term.  The period during which Belford will provide transition
services under this Transition Agreement will commence on the Effective Date and
will terminate automatically on the Separation Date.  For purposes of this
Agreement, the “Separation Date” means the earlier of (a) October 31, 2011, or
(b) the date on which Electromed’s new CFO commences employment.  The period
from the Effective Date through the Separation Date will be referred to as the
“Term.”  Electromed agrees to provide prompt notice to Belford of the date the
new CFO commences employment if that date is prior to October 31, 2011.


2.           Resignation.


a.           By signing this Transition Agreement, Belford hereby resigns as an
employee and CFO of Electromed, effective as of the Separation Date.


b.           If Belford’s employment with Electromed terminates for any reason
other than his resignation pursuant to this Transition Agreement, then his
termination will be governed by the applicable terms of the New Employment
Agreement dated effective January 1, 2010 (the “Employment Agreement”), and this
Transition Agreement and the Separation Agreement will become null and void.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
3.           Duties.  During the Term, Belford will (a) perform his ordinary and
customary duties (including but not limited to assisting with and overseeing the
preparation and filing of the Annual Report on Form 10-K for the fiscal year
ended June 30, 2011 (the “2011 Annual Report”), which the parties expect to be
filed no later than September 28, 2011), except that Belford will not make any
personnel changes without the approval of the Chief Executive Officer or the
Board of Directors of Electromed, and except to the extent otherwise directed by
Electromed, (b) transition his duties, and train and educate the appropriate
personnel within Electromed to assume his duties, (c) perform such other duties
as reasonably directed by Electromed, and (d) abide by and comply with
Electromed’s policies, procedures and standards of conduct as they exist from
time to time.  Belford’s last day in the office will be the day the 2011 Annual
Report is filed with the Securities and Exchange Commission (the “Filing
Date”).  Beginning the first business day following the Filing Date and
continuing through the Separation Date, Belford will work from home to perform
the duties required hereunder.  Belford will not come into the office after the
Filing Date unless specifically requested by Electromed’s Chief Executive
Officer.


4.           Compensation and Benefits.  From the Effective Date through October
31, 2011, Electromed will continue to (a) pay Belford his current base salary
plus any applicable bonus, at a rate of $15,066.00 per month, less applicable
deductions and withholding, and (b) provide Belford such other benefits and
group insurance benefits for which Belford is eligible, subject to the terms and
eligibility requirements of such plans.  Belford will not be entitled to any
other compensation or benefits during or after the Term except as expressly set
forth in this Transition Agreement and the Separation Agreement.


5.           Separation Pay.  Electromed will provide Belford with the
Separation Pay described in Section 2 the Separation Agreement if, and only if,
(a) Belford signs this Transition Agreement, (b) Belford does not materially
breach the terms of this Transition Agreement, (c) Belford’s resignation
pursuant to Section 2 has become effective, and (d) Belford signs (and does not
rescind in whole or in part) the Separation Agreement on the later of (i) ten
(10) calendar days following the Separation Date, or (ii) twenty-one (21)
calendar days from the date Belford receives the Separation Agreement.


6.           Notice of Breach and Opportunity to Cure.  In the event Electromed
believes that Belford has breached any of the terms or conditions of this
Agreement, Electromed shall give Belford prompt written notice thereof, and
Belford shall thereafter have ten (10) days to cure said breach and avoid any
default under this Agreement.


7.           Post-Separation Restrictions and Obligations.  In further
consideration for the Separation Pay described in Section 2 of the Separation
Agreement, Belford agrees that he will abide by the restrictions and obligations
described in his Non-Competition, Non-Solicitation, and Confidentiality
Agreement dated effective January 1, 2010 (the “Non-Competition Agreement”) as
well as the post-separation consulting and cooperation obligations described in
the Separation Agreement.


8.           Modifications.  This Transition Agreement and the Separation
Agreement supersede all prior agreements and understandings between the parties,
whether oral or in writing, relating to Belford’s employment with Electromed and
termination thereof, compensation, benefits, and/or separation/severance
payments and/or benefits (including but not limited to the Employment
Agreement), unless this Transition Agreement is declared null and void pursuant
to Section 2 (b) of this Transition Agreement.  Notwithstanding the foregoing,
this Transition Agreement does not supersede or terminate the Non-Competition
Agreement, or any separate warrant agreements between Belford and
Electromed.  This Transition Agreement may not be changed or terminated
orally.  No modification, termination or attempted waiver of any of the
provisions of this Transition Agreement will be valid unless in writing signed
by both parties.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
9.           Governing Law.  This Transition Agreement and all questions arising
in connection with it will be governed by the laws of the State of Minnesota.


10.           Assignment.  This Transition Agreement is personal to Belford and
may not be assigned by him without the written agreement of Electromed.  The
rights and obligations of this Transition Agreement automatically will inure to
the successors and assigns of Electromed.


11.           Severability.  If a court finds any term of this Transition
Agreement to be invalid, unenforceable, or void, the parties agree that the
court will modify such term to make it enforceable to the maximum extent
possible.  If the term cannot be modified, the parties agree that the term will
be severed and all other terms of this Transition Agreement will remain in
effect.


IN WITNESS WHEREOF, the parties have executed this Transition Agreement in the
manner appropriate to each.



 
TERRY BELFORD
       
Date: August 19, 2011    
/s/ Terry Belford        

 

 
ELECTROMED, INC.
       
Date: August 19, 2011    
/s/ Robert D. Hansen     By: Robert D. Hansen     Its: Chief Executive Officer  
     


- 3 -

--------------------------------------------------------------------------------
